Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-6, 9-14, 17-21 are pending in this application.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.


Information Disclosure Statement

The information disclosure statement filed on 3/29/2022 has been considered by the examiner.


Allowable Subject Matter

Claims 1-6, 9-14, 17-21 are allowed over the prior art of record in light of the IDS filed 3/29/2022.

The prior art of record, alone or in combination with each other does not expressly disclose a method comprising: accessing, by one or more processors, data of a plurality of electronic activities transmitted or received via electronic accounts of a plurality of data source providers; accessing, by the one or more processors, a plurality of customer relationship management (CRM) record objects of a plurality of CRM systems, each CRM record object of the plurality of CRM record objects corresponding to a record object type including an account record object type, an opportunity record object type and a contact record object type, each CRM record object comprising CRM object field-value pairs, the plurality of CRM systems corresponding to the plurality of data source providers; storing, by the one or more processors, in one or more data structures controlled by the one or more processors, for each CRM record object of the plurality of CRM record objects, a corresponding data record object including data field-value pairs corresponding to the object field-value pairs of the CRM record object; generating, by the one or more processors, activity field-value pairs for the electronic activity, the activity field-value pairs including at least one first activity field-value pair identifying a sender of the electronic activity and at least one second activity field-value pair identifying a recipient of the electronic activity; determining, by the one or more processors, that the electronic activity 1s to be matched to one or more data record objects responsive to comparing the data of the electronicactivity to one or more rules for restricting electronic activities from being matched to data record objects; determining, by the one or more processors, a data source provider associated with providing the one or more processors access to an electronic activity of the plurality of electronic activities; identifying, by the one or more processors, from the plurality of CRM systems, CRM system corresponding to the determined data source provider, the CRM system including a plurality of candidate record objects to which to match the electronic activity; determining, by the one or more processors, that the electronic activity is to be matched to at least one data record object of the plurality of data record objects corresponding to the identified CRM system; identifying, by the one or more processors, responsive to applying a policy including one or more first matching rules for identifying candidate data record objects based on the sender of the electronic activity associated with a domain name corresponding to the data source provider and one or more second matching rules for identifying candidate data record objects based on the recipient of the electronic activity associated with a domain name corresponding to an account record object of the CRM system, one or more candidate data record objects to which to match the electronic activity, wherein applying the policy includes matching the at least one first activity-field value pair identifying the sender to one or more data field-value pairs of the candidate data record objects and matching the at least one second activity field-value pair identifying the recipient to one or more data field-value pairs of the candidate record objects; selecting, by the one or more processors, from the candidate data record objects, at least one candidate data record object based on the at least one candidate data record object including data field-value pairs satisfying the at least one first rule and the at least one second rule; storing, by the one or more processors, in the one or more data structures, an association between the selected at least one candidate data record object and the electronic activity; and transmitting, by the one or more processors, at least one instruction to a server of the CRM system to store a second association between a CRM record object corresponding to the at least one candidate data record object and the electronic activity.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169